Title: From John Adams to John Quincy Adams, 14 May 1815
From: Adams, John
To: Adams, John Quincy



My Dear Sir
Quincy May 14. 1815

I seem to be rambling with you, to the Hotell de Valois, the hotel du Roi &c &c but you have not yet visited Passy Chaillot, Auteuil, or Versailles, nor Mont Martyr nor Mount Calvaire. What has become of these Spots, where I have Taken so many anxious and Solitary Walks. Where is the Bois de Boulange? I envy you the Society of La Fayette and de Stael. The latter is more than her Father or Mother, & that is eulogium enough, I am Sure. Her Husband was a Son of Liberty; my very good friend. Where is she now? I am very anxious for her.
By this time I hope You are in England embracing your Wife and all your Sons. God bless you all. Tell George and John if I hear of any thing unbecoming from them I Shall hardly forgive it. My own character is concerned in their good behaviour.
What shall I say to you, my Son? Shall I recommend to you, the eternal Taciturnity of Franklin and Washington? I believe your nature is as incapable of it, as mine. Yet, without it you will be exposed to innumerable dangers. What Shall I Say of dissenting Ministers, Presbyterian Parsons, Unitarian Divines, Royal Societies, Oxford and Cambridge Universities? some meddling People without my Knowledge, and to my mortification put about an Idea of electing me a member of the Royal Society. John Temple, to my great Embarrassment and Indignation made a noise about procuring me a diploma of Doctor of Laws from the University of Oxford. These were gross improprieties which I always discountenanced as I hope you will. I hope you will go Sometimes on Sundays to the Chapell of St. James’s and Attend the Levee after Church as the Ambassadors do. I never did: but now regret that I did not. Incedis per ignes Suppositos cineri doloso. There are Secret correspondencies, Theological Ecclesiastical, Phylosophical, Democratical Jacobinacal, Aristocratical and Monarchical, between Europe and America, by the players in which games you will be watched and represented or misrepresented in a manner that you never can discover. Your prudence I know is greater than mine ever was & hitherto has been a tout epreuve, but Still I hope that these anxious hintswill not be thought impertinent.
I continue to receive Strange letters, some anonimous, others with respectable names of Persons who never Saw me, Some of admonition, Some of instruction, Some of Applause and Some of reproach: You I presume must have a Pigeon hole full of Such, Some rational & Some mad. What Shall We do with these Insects that buz about Us? Their Bite in former times tingled: but I am grown almost as insensible as a Boston Dray horse in September.
A.